Churchill, J.
The plaintiff claims exemption from taxes imposed by the city on that part of plaintiff’s premises used as a tennis court. The defendant cites as authority Young Women’s Christian Assn. v. City of N. Y. (217 App. Div. 406; affd., 245 N. Y. 562) and Young Women’s Christian Assn. v. City of N. Y. (220 App. Div. 49; affd., 247 N. Y. 591), interpreting subdivision 7 of section 4 of the Tax Law. In the first case cited the plaintiff maintained a cafeteria that had all the marks of a distinct business. It advertised. It solicited the patronage of the general public. In the second case cited the plaintiff operated a lodging house as a separate activity. In the case at issue plaintiff maintains a tennis court, not for profit, not as a business, but in the furtherance of the association’s benevolent aim and not as an integer, but as a co-ordinate part of the organization. Judgment foi plaintiff. Submit proposed findings and conclusions on notice.